Citation Nr: 1417617	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-50 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for external hemorrhoids.

2.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine (claimed as back problems).

3.  Entitlement to service connection for degenerative arthritis of the bilateral knees (claimed as bilateral knee problems).

4.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

5.  Entitlement to a temporary total evaluation based upon the need for convalescence due to degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions issued by the RO.  During the appeal the jurisdiction of the claim was transferred from the RO in Huntington, West Virginia to Nashville, Tennessee.  The Veteran submitted a notice of disagreement (NOD) for the 2008 decision in October 2008 and for the 2010 decision in November 2010.  A statement of the case (SOC) was provided for the 2008 decision in December 2009 and for the 2010 decision in July 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 for the 2008 decision in December 2009 and for the 2010 decision in August 2012.  The Board notes that, apart from the 2010 rating decision and notification letter, other documentation pertaining to that appeal, to include the NOD, SOC, and VA Form 9, does not appear to be associated claims file, as shall be further discussed in the REMAND portion of the decision below.
 
A review of the Veteran's Virtual VA electronic claims file revealed copies of a VA outpatient treatment records dated December 2011 to March 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The issues of entitlement to service connection for degenerative arthritis of the thoracolumbar spine, degenerative arthritis of the bilateral knees, diabetes mellitus type II, and entitlement to a temporary total evaluation for convalescence due to degenerative arthritis of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the applicable appeals period, the Veteran's external hemorrhoids have only been manifested by a mild to moderate presentation, with no evidence of a condition that is large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures.


CONCLUSION OF LAW

During the applicable appeals period, the criteria for a compensable evaluation for service-connected external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7336 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's external hemorrhoids, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in April 2008 and June 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected external hemorrhoids are rated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System.  38 C.F.R. § 4.114, DC 7336.  A 0 percent rating is warranted for a condition that is mild or moderate.  Id.  A 10 percent evaluation is warranted for a condition in which hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for a condition in which hemorrhoids are presented with persistent bleeding and with secondary anemia, or with fissures.  Id.


Background

The Veteran contends that his external hemorrhoids are more severe than contemplated by his current evaluation.  To this effect, the Veteran stated in his February 2008 claim that, since service, he has had problems with his hemorrhoids and self-treated with Preparation H.  He further indicated that he had five polyps removed in 2005.  The Veteran stated in his December 2009 VA Form 9 that his hemorrhoids would be thrombotic, but for the suppositories that he has been prescribed to treat.

A review of the Veteran's service treatment records shows that he was treated for mild internal hemorrhoids in February 1966.  There was no indication of any further hemorrhoid problems in the remainder of the Veteran's service treatment records or his May 1966 separation examination.

A review of the Veteran's private treatment records revealed no complaints, treatments, or diagnoses of any hemorrhoid problems.

A review of the Veteran's VA outpatient treatment records showed that he has been treated for hemorrhoids.  The Veteran has been administered a colonoscopy in January 2005 that have revealed polyps in the colon, but did not relate those to hemorrhoids or any related complications.  In April 2008, the Veteran was prescribed suppositories and cortisone cream.  In June 2008, the Veteran was seen for symptoms burning, itching, and occasional bleeding.  The Veteran was prescribed suppositories and advised to take iron supplements and diet.  In August 2009, the Veteran indicated that his hemorrhoids "have improved a lot," and that the suppositories have been a "miracle drug."  In March 2010, it was indicated that the Veteran has minor intermittent problems with hemorrhoids.  In June 2011, October 2011, and December 2011 it was indicated that the Veteran was still taking suppositories to treat his hemorrhoids with no complications noted.  In July 2012, it was noted that the Veteran is only having little problems with hemorrhoids lately, but no other indications.  The Veteran was administered a colonoscopy that found unrelated polyps and small, non-thrombosed hemorrhoids.  There is no indication in the Veteran's VA treatment records that his hemorrhoids have ever been found to be thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, with persistent bleeding and with secondary anemia, or with fissures.  

A VA examination was provided on April 2008.  At the examination, the Veteran indicated intermittent complaints of hemorrhoids with remissions.  He stated that the hemorrhoids flare up and are painful, for which he self-treats with Preparation H and a high fiber diet.  The flare ups occur every one to two months and last for a couple of day, resulting in moderate pain with defecation.  The Veteran reported no problems with hemorrhoids other than the flare ups.  It was noted that in January 2005, the Veteran had surgery to perform a colonoscopy and remove polyps, for which the pathology report was benign, according to the Veteran.  The Veteran complained of rectal bleeding in the past and rectal pain with flare ups.  Upon examination, the examiner noted no current symptoms of itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  The examiner further indicated that there was not a history of hemorrhoids and that the Veteran did not currently have hemorrhoids.  The Veteran was diagnosed with rectal pain and the problem associated with the diagnosis was external hemorrhoids.  There were functional effects noted with the Veteran's condition, resulting in moderate effects in traveling, feeding, and toileting; mild effects in chores, exercise, sports, recreation, and bathing; and no effects for shopping, dressing, or grooming.  

A lay statement from a friend in March 2009 indicated that the Veteran suffered from hemorrhoids, used Preparation H. to self-treat, was prescribed suppositories in 2006, and has problems sitting down due to pain.  There was no indication given in regard to the friend's medical qualifications.

The Veteran was provided with an additional VA examination in June 2013.  The Veteran was diagnosed with external/internal hemorrhoids, since 1964.  The Veteran indicated intermittent problems with external hemorrhoids since military service, which he treats with ointments that seem to help.  No surgeries have been performed on the hemorrhoids.  The Veteran's treatment includes hydrocortisone cream.  The Veteran's hemorrhoids were described as mild to moderate, non-thrombosed, and small.  Upon examination, no external hemorrhoids were noted.  The examiner found that the Veteran's condition has no effect on his ability to work.

Analysis

The Board finds that the Veteran is not entitled to a compensable evaluation at any point during the relevant appeals period.  The Veteran's VA outpatient treatment records did not show that the Veteran's external hemorrhoids showed evidence of a condition that is manifested by large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures at any time during the appeals period.  Rather, the treatment records reflected a condition which is mild to moderate, using such descriptions and intermittent, mild, and small.  Additionally, the Veteran even commented that his condition had improved and that his medication was helping.   Furthermore, at both VA examinations, the examiners not only found that the Veteran's condition did not show hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures, it was noted that there were no active hemorrhoids at all.  These symptoms do not rise to the level of a compensable evaluation as contemplated by the rating schedule.  

The Board also notes the Veteran's statement in his December 2009 VA Form 9 that, but for his suppositories, he would have thrombotic hemorrhoids.  However, this statement is not supported by the record and not probative.  Although the Veteran is competent to testify regarding the symptoms of his condition and the medication he takes, he is not competent to testify regarding the progression of his disability if he did not take medication.  This is because such assertions would require expert medical knowledge to make.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (finding that medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes).  There is nothing in the record that indicates that the Veteran possesses the medical knowledge necessary to render a prognosis of his condition without medication.  Further, as the Veteran has never alleged that he has actually observed thrombotic hemorrhoids and the medical evidence of record has not shown that he has ever had a condition of that severity, there is no support for the contention that his condition would result in thrombotic hemorrhoids without medication.   

All of this evidence persuasively suggests that, during the appeals period, the Veteran's service-connected external hemorrhoids were manifested by a condition that is only mild to moderate.  Because the Veteran's condition has not shown an evidence of a condition that is manifested by large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures at any point during the appeals period, only a noncompensable evaluation is warranted.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected external hemorrhoids.  The record evidence shows that those manifestations (a condition that is manifested by large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures) are not present during the applicable time period.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected external hemorrhoids.  There have also not been any reports of hospitalization or excessive absence from work due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his symptoms and referral for extraschedular consideration is not warranted.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's external hemorrhoids at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  See also Fenderson v. West, 12 Vet. App. at 119.


ORDER

Entitlement to a compensable initial evaluation for external hemorrhoids is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claims.  In particular, remand is necessary to obtain VA examinations and any temporary claims file that may be associated.

In regard to the Veteran's claims for service connection for a back and bilateral knee conditions, generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the need for a medical examination and/or opinion, the Board notes that, for both the back and knee conditions, there is evidence of current disabilities, as VA outpatient treatment records show that the Veteran has been diagnosed with degenerative joint disease in both instances.  Additionally, VA outpatient treatment records show that the Veteran received knee surgery to his left knee in July 2010 due the degenerative joint disease, for which he sustained a period of convalescence.  The Board also notes that the Veteran's service treatment records show evidence of treatment for both the back and knees in service.  In July 1964, the Veteran was seen for complaints of back pain that he related to straining his back while lifting items on duty.  He indicated that he had done this several times prior.  The doctor prescribed pain medication and instructed the Veteran how to lift items with a weak back.  The Veteran was seen again in July 1964 with tenderness over the sacro-iliac join and assessed with sciatica.  In September 1964, the Veteran was also seen for a complaint involving the left knee, in which he reported striking the medial aspect.  There was tenderness and moderate swelling, but no crepitus.  The Veteran was diagnosed with a soft tissue injury.  Last, the Veteran has alleged that he has suffered from back and knee pain since service and has submitted copies of medical literature linking the development of degenerative joint disease, or osteoarthritis, to previous trauma, thereby providing a minimum indication of association.   Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion for the Veteran's back and knee conditions have been satisfied.  Because neither has of yet been provided, further development is required.

In regard to the Veteran's claim for service connection for diabetes, he has claimed that he was exposed to Agent Orange when he served in Panama.  The record establishes that the Veteran did not have any in-country Vietnam service, Korea service, or Thailand service.  Because Panama is not one of the locations given presumption of exposure to Agent Orange in accordance with 38 C.F.R. § 3.307 and the RO's development, which included verification from the Department of Defense, found that Agent Orange was not deployed there, service connection by presumption is not available.  However, the Court has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994)).  

In this case, the RO, while finding that Agent Orange was not used in Panama, did find that commercial herbicides are used on every US military base in the world and they do not fall under the statutes and regulations governing presumptive service connection for tactical herbicide exposure.  Therefore, because the Veteran has a current diagnosis of diabetes mellitus as shown in his VA outpatient and private treatment records as well as possible exposure to commercial herbicides in service, a VA examination should be obtained to determine the possible etiology.

As to the issue of entitlement to a temporary total evaluation based upon the need for convalescence due to degenerative arthritis of the bilateral knees, the claim being remanded herein is inextricably intertwined with the Veteran's claim for service connection for degenerative arthritis of the bilateral knees.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of service connection for degenerative arthritis of the bilateral knees must be addressed by the agency of original jurisdiction before the Board renders a decision on the temporary total evaluation claim, as there can be no such evaluation if the issue is not even service-connected in the first place.  Additionally, if service connection is granted, the RO may already include the temporary total rating in the overall evaluation of the severity of that condition if it is supported by the record, thereby rendering moot any separate issue on appeal.  As such, no decision can be made on the temporary total evaluation until the issue of service connection is first resolved.  

As an aside, the Board notes that treatment records upon which the temporary total evaluation claim is based do not appear to be associated with the claims file as well as other procedural documents, to include the NOD, VA Form 9, and SOC.  It appears that these documents may be associated with a temporary claims file, as they are referenced in the October 2010 rating decision.   However, such temporary folder has not been associated with the current claims file.  As such, any and all temporary claims folders must be associated with the clams file.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Additionally, the AMC should obtain any outstanding temporary claims folders and associate them with the claims file.

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA orthopedic examination to examine the Veteran's back.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's thoracolumbar spine.  Then, the examiner is asked to provide an opinion addressing whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the thoracolumbar spine that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service.  In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he experienced symptoms in service and after.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. The AMC should also arrange to have the Veteran scheduled for a VA orthopedic examination to examine the Veteran's bilateral knees.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's bilateral knees.  Then, the examiner is asked to provide an opinion addressing whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the bilateral knees that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service.  In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he experienced symptoms in service and after.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

5. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA orthopedic examination to examine the Veteran's diabetes mellitus.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion addressing whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed diabetes mellitus, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service.  In particular, the examiner is asked to take into account the Veteran's contentions that he was exposed to herbicides in service as well as the RO's finding that commercial herbicides were used at all US military bases worldwide.  In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he experienced symptoms in service and after.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


8. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


